IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN RE: O.M.H.                          : No. 705 MAL 2014
                                       :
                                       :
PETITION OF: C.M.G., MOTHER            : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court


                                    ORDER


PER CURIAM

     AND NOW, this 3rd day of November, 2014, the Petition for Allowance of Appeal

is DENIED.